Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2196
                       Lower Tribunal No. 15-21797
                          ________________

                  Safepoint Insurance Company,
                                  Appellant,

                                     vs.

                            Jannie Williams,
                                  Appellee.


    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

      Bickford & Chidnese, LLP, and Patrick M. Chidnese (Tampa); Bressler,
Amery & Ross, P.C., Hope C. Zelinger and Samantha S. Epstein, for
appellant.

      Giasi Law, P.A., Melissa A. Giasi and Erin M. Berger (Tampa), for
appellee.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     GORDO, J.
        Safepoint Insurance Company appeals from a final judgment entered

in favor of Jannie Williams and the trial court’s orders denying its motions for

sanctions and for entitlement to attorney’s fees. We have jurisdiction. See

Fla. R. App. P. 9.030(b)(1)(A). We write on the narrow issue of whether

Safepoint made a valid offer of judgment and was entitled to recover

attorney’s fees and costs pursuant to section 768.79, Florida Statutes (2019).

We conclude Safepoint issued a valid offer of judgment, reverse the trial

court’s order denying fees and remand for a determination of whether the

judgment obtained was at least twenty-five percent less than the amount of

the offer. 1

               FACTUAL AND PROCEDURAL BACKGROUND

        Jannie Williams filed a claim with her insurance company, Safepoint,

following an air conditioner leak that resulted in water damage to her home.

Safepoint denied Ms. Williams’s claim based on a policy exclusion and Ms.

Williams sued for breach of contract seeking $20,449.55 in damages.

Approximately three years after the suit was filed, Safepoint served Ms.

Williams’s counsel, the Strems Law Firm, with a proposal for settlement

(“PFS”) offering Ms. Williams $25,000 to settle her claims, including all




1
    We affirm the remaining issues on appeal finding no error.

                                       2
litigation costs and prejudgment interest, and stipulating to her counsel’s

entitlement to fees. The PFS specifically provided:

            2. This Proposal for Settlement attempts to resolve
            all claims and damages that would otherwise be
            awarded in a final judgment in favor of the Plaintiff,
            JANNIE WILLIAMS . . . . Specifically, the Proposal
            includes all claims that have been made or could be
            made against Defendant by JANNIE WILLIAMS . . . .
            Further the Proposal for Settlement includes all
            litigation costs and prejudgment interest that JANNIE
            WILLIAMS has incurred or may be entitled to claim
            as a result of this lawsuit. This Proposal for
            Settlement specifically excludes Plaintiff’s attorneys’
            fees claim, which is a part of Plaintiff’s legal claim in
            this matter. In the event that this Proposal for
            Settlement is accepted, Defendant shall agree to
            entitlement of Plaintiff’s outstanding attorney’s fee
            claim which shall be determined by this Court.

            ....

            5. As a total amount of proposal, Defendant hereby
            offers the sum of TWENTY-FIVE THOUSAND
            DOLLARS AND ZERO CENTS ($25,000.00). If
            accepted, the settlement draft will be made payable
            to JANNIE WILLIAMS.

            ....

            7. This proposal is specifically made under the terms
            of Florida Rule of Civil Procedure 1.442 and shall be
            subject to all the terms of that Rule . . . .

Ms. Williams rejected the settlement by failing to respond within thirty days.

      The case proceeded to trial. Before trial began, the parties stipulated

that if the jury returned a verdict in favor of Ms. Williams, her maximum


                                       3
damages award would be $2,834.92. Ultimately, the jury returned a verdict

in favor of Ms. Williams and the trial court entered judgment in the amount of

$3,566.10, which included the jury’s award of $2,843.92 plus prejudgment

interest in the amount of $722.18.

        Post-judgment, Safepoint filed a motion for entitlement to attorney’s

fees and costs pursuant to the offer of judgment statute, section 768.79.

Safepoint argued it was entitled to an award of reasonable costs and

attorney’s fees because the judgment obtained by Ms. Williams was at least

twenty-five percent less than the amount of the rejected $25,000 offer. The

trial court denied the motion. This appeal followed.

                           STANDARD OF REVIEW

        “This Court reviews de novo a trial court’s ruling on a motion to award

attorney’s fees and costs pursuant to the offer of judgment statute and rule.”

Key West Seaside, LLC v. Certified Lower Keys Plumbing, Inc., 208 So. 3d

718, 720 n.1 (Fla. 3d DCA 2015).

                              LEGAL ANALYSIS

   I.     Is the PFS a valid offer of judgment under rule 1.442 and section
          768.79, Florida Statutes?

        Florida’s offer of judgment statute, section 768.79, provides that an

offer must:




                                       4
            (a) Be in writing and state that it is being made
            pursuant to this section.

            (b) Name the party making it and the party to whom
            it is being made.

            (c) State with particularity the amount offered to
            settle a claim for punitive damages, if any.

            (d)   State its total amount.

            The offer shall be construed as including all damages
            which may be awarded in a final judgment.

§ 768.79(2), Fla. Stat.

      Florida Rule of Civil Procedure 1.442 governing Proposals for

Settlement, which “supersedes all other provisions of the rules and statutes

that may be inconsistent with this rule,” provides that a proposal shall:

            (A) name the party or parties making the proposal
            and the party or parties to whom the proposal is
            being made;

            (B) state that the proposal resolves all damages that
            would otherwise be awarded in a final judgment in
            the action in which the proposal is served, subject to
            subdivision (F);

            (C) state with particularity any relevant conditions;

            (D) state the total amount of the proposal and state
            with particularity all nonmonetary terms of the
            proposal;

            (E) state with particularity the amount proposed to
            settle a claim for punitive damages, if any;




                                       5
            (F) state whether the proposal includes attorneys’
            fees and whether attorneys’ fee are part of the legal
            claim; and

            (G) include a certificate of service in the form
            required by rule 1.080.

Fla. R. Civ. P. 1442(c)(2).

      The PFS here was in writing and adequately identified the parties.

Pursuant to the plain terms of the PFS, Safepoint offered Ms. Williams

$25,000 to settle all her claims and damages, including litigation costs and

prejudgment interest. The PFS complied with the requirements of section

768.79(2)(d) and subdivisions (c)(2)(B) and (c)(2)(D) of the rule that it state

the total amount of the proposal and include all damages that would be

awarded in a final judgment. The PFS complied with subdivision (c)(2)(F) by

stating that the $25,000 offer “specifically excludes Plaintiff’s attorneys’ fees

claim, which is a part of Plaintiff’s legal claim.” The PFS then stated with

particularity the relevant condition that “[i]n the event that this Proposal for

Settlement is accepted, Defendant shall agree to entitlement of Plaintiff’s

outstanding attorney’s fee claim which shall be determined by this Court,” in

compliance with subdivision (c)(2)(C).

      We find that Safepoint’s PFS was a valid offer of judgment as it

complied with the form and contents prescribed by section 768.79 and rule

1.442. Next, we turn to the question of whether the offer remained valid


                                       6
pursuant to the evolving formula set forth in Florida’s jurisprudence, and

whether Safepoint was entitled to attorney’s fees based on the terms of the

PFS.

  II.      Is the Proposal a valid offer of judgment pursuant to evolving Florida
           jurisprudence?

        Ms. Williams argues that Safepoint’s PFS is invalid because it failed to

include the exact amount of plaintiff’s reasonable attorney’s fees; thus,

Safepoint cannot establish entitlement to fees under section 768.79(6). We

find this position untenable and unsupported by the text of section 768.79,

rule 1.442 or relevant case law.

        The text of the offer of judgment statute provides:

              (6) Upon motion made by the offeror within 30 days
              after the entry of judgment or after voluntary or
              involuntary dismissal, the court shall determine the
              following:

              (a) If a defendant serves an offer which is not
              accepted by the plaintiff, and if the judgment obtained
              by the plaintiff is at least 25 percent less than the
              amount of the offer, the defendant shall be awarded
              reasonable costs, including investigative expenses,
              and attorney’s fees, calculated in accordance with
              the guidelines promulgated by the Supreme Court,
              incurred from the date the offer was served, and the
              court shall set off such costs in attorney’s fees
              against the award. . . .

              ....




                                        7
            For purposes of the determination required by
            paragraph (a), the term “judgment obtained” means
            the amount of the net judgment entered, plus any
            postoffer collateral source payments received or due
            as of the date of the judgment, plus any postoffer
            settlement amounts by which the verdict was
            reduced. . . .

§ 768.79(6), Fla. Stat.

      The Florida Supreme Court has explained that “the ‘judgment obtained’

is not limited to or equated solely with the amount of the judgment for

damages.” White v. Steak & Ale of Fla., Inc., 816 So. 2d 546, 550 (Fla.

2002).   The Court established the White formula concluding that “the

‘judgment obtained’ pursuant to section 768.79 includes the net judgment for

damages and any attorneys’ fees and taxable costs that could have been

included in a final judgment if such final judgment was entered on the date

of the offer.” Id. at 551; see Shands Teaching Hosp. & Clinics, Inc. v.

Mercury Ins. Co. of Fla., 97 So. 3d 204, 214 (Fla. 2012) (reaffirming White

and explaining “[w]e have interpreted the ‘judgment obtained’ under section

768.79 to include ‘the total net judgment, which includes the plaintiff’s taxable

costs up to the date of the offer and, where applicable, the plaintiff’s

attorneys’ fees up to the date of the offer”). In a recent decision, the Court

clarified that the definition of “judgment obtained” in section 768.79(6)

includes, in addition to damages, “pre-offer attorneys’ fees, pre-offer costs,



                                       8
and pre-offer prejudgment interest.” CCM Condo. Ass’n, Inc. v. Petri Positive

Pest Control, Inc., No. SC19-861, 2021 WL 4096926, at *4 (Fla. Sept. 9,

2021).

     “[I]f a defendant properly serves an offer on a plaintiff who rejects the

offer, then an amount 25% less than the offered amount constitutes the

judgment threshold.” White, 816 So. 2d at 549. This formula requires the

trial court to calculate the amount of the judgment obtained by the plaintiff—

including damages, pre-offer attorneys’ fees, pre-offer costs, and pre-offer

prejudgment interest—and compare it with the judgment threshold to

determine entitlement to attorneys’ fees.

     Neither section 768.79, rule 1.442, nor the White formula specifically

require that the amount of attorneys’ fees and costs be quantified and

included at the time the PFS is served in order to create a valid offer. The

plain language of rule 1.442 permits, but does not require, that a PFS include

attorneys’ fees.2 The expansive case law establishes that the amount of

plaintiff’s pre-offer attorneys’ fees must be included for purposes of

comparing the judgment obtained to the judgment threshold to determine a


2
  Our conclusion is supported by the 2013 amendment to subdivision
(c)(2)(B), which “clarif[ied] that a proposal for settlement must resolve all
claims between the proponent and the party to whom the proposal is made
except claims for attorneys’ fees, which may or may not be resolved in the
proposal.” Fla. R. Civ. P. 1.442 (Committee Notes, 2013 Amendment).

                                      9
defendant’s entitlement to fees. But no Florida court has held that the

plaintiff’s reasonable pre-offer attorneys’ fees must be quantified and

included in the total amount of the proposal in order to create a valid offer of

judgment.

      Here, we find that Safepoint’s PFS was a valid offer, and in fact,

provided a more crystalized offer to the plaintiff as it apprised Ms. Williams

that she would recover $25,000 minus litigation costs, and that her attorney’s

fees would be paid separately and in addition to the $25,000 offer. Because

the offer was valid and enforceable, the trial court was tasked with

determining whether the judgment obtained by the plaintiff—in the amount

of $3,566.10 plus plaintiff’s reasonable pre-offer attorney’s fees to be

determined by the trial court—was less than the judgment threshold for

entitlement to attorney’s fees. The court denied Safepoint’s motion for fees

without first determining the plaintiff’s reasonable pre-offer attorney’s fees to

be incorporated in the judgment obtained and in the stipulation of the offer of

judgment. As such, we reverse the denial of Safepoint’s fee motion.

                                CONCLUSION

      We find that Safepoint made a valid offer of judgment. We, therefore,

reverse the trial court’s order denying entitlement to fees and remand for




                                       10
plaintiff’s pre-offer attorney’s fees to be factored into the comparison

between Safepoint’s offer of judgment and the judgment obtained.

     Affirmed in part, reversed in part and remanded.




                                   11